CANADY, J.,
dissenting.
I agree that the instruction at issue here was erroneous, but I disagree with the conclusion that the error was fundamental. Here, as in Haygood v. State, 109 So.3d 735 (Fla.2013), and Williams v. State, 123 So.3d 23, 2013 WL 535449 (Fla.2013), there was no evidentiary basis for an instruction on manslaughter by act, and the conclusion that fundamental error occurred is necessarily predicated on the jury pardon doctrine. For the reasons I explained in Haygood, 109 So.3d at 746-52 (Canady, J. dissenting), I would reject the claim of fundamental error and approve the result reached by the Second District Court.
POLSTON, C.J., and QUINCE, J., concur.